IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-08-00164-CV
 
In re
Energy Transfer Fuel, LP
 
 

Original Proceeding
 

ORDER of recusal





 
            I hereby recuse myself from further
participation in this case.  Tex. Code
Jud. Conduct, Cannons 1, 2, and 3, reprinted in Tex. Gov’t Code Ann., tit. 2, subtit. G app. B (Vernon 2005);
Tex. R. App. P. 16.1 and 16.2;
and Tex. R. Civ. P. 18b(2)(a).
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
                                                                        Date:
  May 22, 2008